Citation Nr: 1638240	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  08-20 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for scar/nerve entrapment, status post right herniorrhaphy with right testicular pain.

2.  Entitlement to service connection for bilateral tinnitus.
 
3.  Entitlement to service connection for major depressive disorder.

4.  Entitlement to service connection for left epididymal cyst, to include as secondary to status post right herniorrhaphy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active military service in the Army from April 1964 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2006 and November 2008 rating decisions issued by the Regional Office (RO) of the United States Department of Veterans Affairs (VA) in Houston, Texas.  In December 2006, the RO, inter alia, denied service connection for bilateral tinnitus and a left epididymal cyst condition.  In November 2008, the RO denied service connection for depression and an increased rating for scar/nerve entrapment.

The Veteran testified before a Veterans Law Judge at a Travel Board hearing in July 2014; a transcript of that hearing has been associated with the claims file.  However, that Veterans Law Judge is no longer employed at the Board.  The Veteran was notified in an April 2016 letter of this fact and that, if the Veteran did not respond within 30 days, the Board would assume that he did not want another hearing.  To this day, the Veteran has not responded.  As such, the Board will proceed accordingly. 

In November 2014, the Board remanded the claims on appeal for further development.  For the reasons explained below, the Board finds that there has been substantial compliance with its prior Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for left epididymal cyst is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's scar/nerve entrapment, status post right herniorrhaphy with right testicular pain primarily has been manifested by intermittent, sharp pain and most closely approximates severe to complete paralysis of the ilio-inguinal nerve of the right extremity.

2.  The evidence is at least evenly balanced as to whether the Veteran has tinnitus that is related to service.

3.  The evidence is at least evenly balanced as to whether the Veteran's diagnosed major depressive disorder is related to service.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for scar/nerve entrapment, status post right herniorrhaphy with right testicular pain, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.6, 4.7, 4.120, 4.124a, Diagnostic Code (DC) 7805-8530 (2015).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for a psychiatric disorder are met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA's duty to notify was satisfied by a letters on January 3, 2006; March 30, 2007; and June 19, 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Next, VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records (STRs) and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's STRs, as well as post-service reports of VA treatments and VA examinations in September 2008, with an addendum in February 2009; April 2014; and May 2015.  Moreover, his statements in support of the claim are of record, and these statements do not reflect that available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but nothing in these records suggests that there is any outstanding evidence with respect to the Veteran's claims.  

In November 2014, the Board remanded the claims to obtain and associate a December 2004 VA hearing examination, obtain and associate any outstanding private treatment records, schedule the Veteran for a VA psychiatric examination to determine the etiology of his depression, and schedule the Veteran for a VA examination to assess the current severity of his scar/nerve entrapment, status post right herniorrhaphy with right testicular pain.  Pursuant to the Board's remand instructions, the AOJ requested the December 2004 VA audiology examination and received a negative response to the request in August 2015.  In September 2015, the AOJ scheduled the Veteran for VA examinations.  In January 2016, the AOJ issued a supplemental statement of the case, continuing to deny the claims. 

The Board therefore finds that there has been substantial compliance with the Board's prior remand order, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. at 268, where the Board's remand instructions were substantially complied with).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.

II. Higher Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  The United States Court of Appeals for Veterans Claims (Court) has held that consideration of the appropriateness of a staged rating is required.  See Hart, 21 Vet. App.at 509-10.

Disability from neurological conditions is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  38 C.F.R. § 4.124 (a).  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, atrophic changes, or sensory disturbances.  38 C.F.R. § 4.120. 

The Veteran's scar/nerve entrapment, status-post right herniorrhaphy with right testicular pain was rated as 10 percent disabling under DC 7805-8530.  

Under DC 7805, scars, including linear scars, and other effects of scars, are to be evaluated under DC 7800-7802 and 7804.  In addition, any disabling effect(s) not considered in a rating provided under DC 7800-7804 is to be evaluated under an appropriate diagnostic code. 

As a preliminary matter, the Board notes that the Veteran's scar is located near his right groin.  As such, DC 7800 (scars of the head, face, or neck) is not applicable.

Under DC 7801, scars of other than the head, face, or neck that are deep or cause limited motion warrant a 10 percent rating when involving an area or areas exceeding 6 square inches (39 sq. cm.); warrant a 20 percent rating when involving an area or areas exceeding 12 square inches (77 sq. cm.); warrant a 30 percent rating when involving an area or areas exceeding 72 square inches (465 sq. cm.); and warrant a 40 percent rating when involving an area or areas exceeding 144 square inches (929 sq. cm.). 

Under DC 7802, scars other than head, face, or neck that are superficial and that do not cause limited motion warrant a rating of 10 percent when involving an area or areas of 144 square inches (929 sq. cm.) or greater.

Under DC 7804, one or two scars that are unstable or painful warrant a 10 percent rating; three or four scars that are unstable or painful warrant a 20 percent rating; and five or more scars that are unstable or painful warrant a 30 percent rating. 
 
Under DC 8530, a noncompensable rating is warranted where there is mild or moderate paralysis of the ilio-inguinal nerve.  A 10 percent rating is warranted where there is severe incomplete paralysis to complete paralysis of the nerve.  38 C.F.R. § 4.124a, DC 8530. 

Words such as "severe," "moderate," and "mild" are not defined in the rating schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  In applying the schedular criteria for rating peripheral nerve conditions, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

A July 2008 VA examination report revealed a scar in the right groin with a maximum width of 0.4 centimeters (cm) and maximum length of 8 cm.  There was no tenderness on palpation, no adherence to the underlying tissue, no limitation of motion or loss of function, no underlying soft tissue damage, and no skin ulceration or breakdown over the scar.

A November 2011 VA examination report reflected ilio-inguinal nerve entrapment, but the examination showed no symptoms of neuropathy, normal muscle strength, normal deep tendon reflexes, and normal sensory examination.  The examiner diagnosed the Veteran with mild incomplete paralysis of the ilio-inguinal nerve.  He also noted that the Veteran had a scar but that it was not bigger than 39 square cm (6 square inches).

At his July 2014 Board hearing, the Veteran testified that the pain from his scar/nerve entrapment had worsened over the past couple of year.  He reported that, while it might subside for a while, the pain was constant, and he has no complete relief from it.  He stated that he wore a jockey strap to support the area, which gave him rashes.

VA treatment records in June 2015 reflected chronic groin pain due to his scar/nerve entrapment.  The Veteran contended that the pain was worse with walking and driving, and he was given a jock strap and medication.  A computed tomography (CT) scan showed no evidence of inguinal hernia or mass.

A September 2015 VA examination report reflected complaints of right groin pain since the Veteran's right inguinal herniorrhaphy during service.  The Veteran contended that his pain was an "unpleasant painful sensation in the lower abdomen and groin, radiating to the upper inner leg and to the genitals."  He described the pain as an intermittent, sharp, stabbing pain, but that he had persistent moderate "unpleasant" sensations/pain all the time.  The Veteran reported that the pain had worsened somewhat over time, but that the jock strap helped with the pain.  The examiner found that he had intermittent moderate pain in the right lower extremity, normal muscle strength, and a normal gait.  He also noted that the Veteran's right scrotum was sensitive to palpation.  He diagnosed the Veteran with mild incomplete paralysis of the ilio-inguinal nerve.  A February 2012 CT scan showed no evidence of inguinal hernia or mass, although there was a mass in the right adrenal gland with a differential diagnosis of cysts versus adenoma.  The examiner noted that the Veteran had a scar but that it was not painful or unstable, that it was non-tender, and that the total area was not greater than 39 square cm (6 square inches). 

Upon review of the evidence, the Board finds that a disability rating in excess of 10 percent for scar/nerve entrapment, status post right herniorrhaphy with right testicular pain, is not warranted.  

As an initial matter, in regard to the Veteran's nerve entrapment, the Board notes that a 10 percent rating is the maximum rating under DC 8530 for severe to complete paralysis of the ilio-inguinal nerve.  The Board has also considered whether the Veteran's disability warrants a rating under another diagnostic code.  Schafrath, 1 Vet. App. at 593 (requiring the Board to consider every potentially applicable diagnostic code).  Here, the November 2011 and September 2015 VA examiners both diagnosed the Veteran with mild incomplete paralysis of the ilio-inguinal nerve, and found that the physical examinations were normal for all other nerves and functional testing.  Specifically, muscle strength testing, sensory examinations, and deep tendon reflexes were normal.  In November 2011, the Veteran did not exhibit any symptoms associated with neuropathy, while in September 2015, the only symptom he exhibited was moderate intermittent pain in the right lower extremity.  Thus, rating under DC 8530 is appropriate, and there is no potentially applicable diagnostic code under which the Veteran's disability should be rated. 

Turning to his inguinal hernia scar, the evidence shows that the Veteran's scar is located near his right groin area, and is less than 39 square cm, not painful, non-tender, and stable.  As such, a rating under DC 7801, which requires involvement of an area or areas exceeding 6 square inches (39 sq. cm.) is not warranted.  Further, a rating under DC 7802, which requires involvement of an area or areas of 144 square inches (929 sq. cm.) or greater, is not warranted.  In addition, a rating under DC 7804, which requires scars to be unstable or painful, is not warranted. 

The above examinations and analysis have taken into account the Veteran's statements with regard to the symptoms he experiences from his scar/nerve entrapment neuropathy, symptoms that the Veteran is competent to describe.  The question of whether his neuropathy is mild, moderate, or severe, is a legal determination, and the Board has considered the Veteran's statements in making this determination, including his description of the type and frequency of the pain and his contentions of worsening at his July 2014 Board hearing and the statements submitted to the Board.  38 C.F.R. § 3.100(a) (2015) (delegating the Secretary's authority "to make findings and decisions ... as to the entitlement of claimants to benefits" to, inter alia, VA "adjudicative personnel"). 

As the preponderance of the evidence is against any higher or separate rating for scar/nerve entrapment, status post right herniorrhaphy with right testicular pain, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer the claims for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015).  An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that the symptomatology and impairment caused by the Veteran's scar/nerve entrapment of his right lower extremity neuropathy is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The terms mild, moderate, and severe, are broad enough to encompass all of the symptoms indicated by the lay and medical evidence discussed above.  The criteria thus contemplate the symptoms, and consideration of whether there has been marked interference with employment or frequent hospitalization is therefore not required

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

The Board also notes that a claim for entitlement to a total disability rating based on individual unemployability (TDIU) due the Veteran's service-connected disabilities cannot be inferred, inasmuch as there is no suggestion in the record or by the Veteran that he is unemployable due to his service-connected disabilities.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Records do not show that the Veteran is not working due to his service-connected disabilities.  The Veteran reported that he retired from the U.S. Postal Office and he did not report a history of occupational impairment.  Further, while the Veteran stated at his September 2015 VA examination that his disability would reduce his work efficiency were he employed, this does not render the Veteran unable to secure gainful employment.   

III. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  Consistent with this framework, service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system such as sensorineural hearing loss and tinnitus, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a), 3.309(a).  See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995 (sensorineural hearing loss is an organic disease of the nervous system); see also Fountain v. McDonald, 27 Vet. App. 258, 271 (2015) (holding the 38 C.F.R. "§ 3.309(a) includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[ ] of the nervous system'"). 

Tinnitus

At the outset, the Board finds that the evidence demonstrates that the Veteran has a current tinnitus disability.  At his July 2014 Travel Board hearing, the Veteran contended that he had ringing in his ears, which had started in service and had continued to the present.  In addition, the September 2015 VA audiology examination report reflected that the Veteran experienced tinnitus a few days a month for two or three days. 

At this July 2014 hearing, the Veteran explained that his military occupational specialty (MOS) was that of a clerk in charge of the "first echelon maintenance on tanks" and "all motor vehicles."  He stated that each piece of equipment had a logbook and he had to record everything in the book.  As such, he would be in a hanger with seven or eight tanks "blasting off."  In addition, he stated that he was on a team yielding machine guns and that he was exposed to acoustic trauma without hearing protection.  The Board notes that while the Veteran's STRs do not document the occurrence of, or treatment for, any specific incident of acoustic trauma, the Veteran is competent to assert the occurrence of an in-service injury, to include noise exposure.  See Gottveit v. Brown, 5 Vet. App. 91 (1991).  Thus, the question is one of nexus.

Relevant to the issue of nexus, private treatment records in January 2013 revealed a diagnosis of bilateral hearing loss but no history or complaints of tinnitus.

However, at his July 2014 hearing, the Veteran testified that his tinnitus started while he was in service and had been ongoing since then.

A September 2015 VA examination report reflected that the Veteran had tinnitus but that he was not sure as to the time of onset or the causal event.  The examiner opined that it was less likely than not that the Veteran's tinnitus was due to or related to service because there were no documented complaints of tinnitus in the Veteran's treatment records, he did not experience a significant shift in hearing during his military career, there was no indication of acoustic trauma while in service, and the Veteran was not exposed to combat.

As an initial matter, the Board notes that there are some inconsistent statements regarding the onset of the Veteran's bilateral tinnitus.  While the Veteran denied tinnitus in January 2013 and reported that he was not sure as to the date of onset at his September 2015 VA examination, he nevertheless testified at his Travel Board hearing that he had experienced tinnitus since service.  Further, as there is nothing to directly contradict the Veteran's assertions that he experienced tinnitus while in-service, the Board finds no reason to question the veracity of the Veteran's assertions in this regard, and such assertions are deemed credible.  Therefore, while there is no documented evidence of tinnitus during service, there are competent, credible lay assertions indicating that bilateral tinnitus manifested during the Veteran's military service.  It is important to note that lay evidence concerning continuity of symptoms after service, if credible, is generally competent, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board notes that there is a negative medical nexus opinion regarding the etiology of the Veteran's bilateral tinnitus.  This opinion is flawed, however, because the examiner based his opinion in part on the lack of complaints of tinnitus and acoustic trauma in service.  However, the Board has found the Veteran's lay statements of acoustic trauma and tinnitus in service to be credible.  The opinion is therefore entitled to little, if any, probative weight.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 n. 1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").

Given the nature of the disability, as explained above, the Board finds that the Veteran's competent and credible assertions of experiencing tinnitus associated with noise exposure in service, continuing to experience tinnitus after service, and currently experiencing tinnitus, are sufficient to support a finding that competent, credible, and, hence, probative evidence tends to establish a nexus between the Veteran's current bilateral tinnitus and his active service.  This evidence is entitled to at least as much weight as the flawed negative nexus opinion.  Consequently, with reasonable doubt resolved in favor of the Veteran, entitlement to service connection for tinnitus is warranted.  Buchanan, 451 F.3d at 1336 (lay evidence may suffice to prove service connection on its own merits).  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Psychiatric Disorder

The Veteran contends that he has depression because he experiences guilt that he did not go to Vietnam with his unit.  He also contends that while stationed in Okinawa, Japan, and recuperating from his inguinal hernia surgery, he witnessed wounded soldiers coming into the hospital and had to provide assistance lifting and carrying them or bringing them water.

STRs are silent as to any complaints, treatments, or diagnoses for a psychiatric disorder.

VA treatment records in November 2007 reflected an assessment of depression, anxiety, and survivor guilt about the Vietnam War.   In April 2008, the Veteran endorsed guilt that others went and died in Vietnam and that he was never there.  The psychiatrist diagnosed the Veteran with depression, not otherwise specified (NOS); and anxiety disorder, NOS.  In December 2008, the Veteran reported depression because he kept thinking about how he did not go to Vietnam while several other people he knew did.  He explained that he was part of a contingent of troops dropped off at Okinawa, and that he was later admitted to the hospital for an inguinal hernia.  He contended that that was when he saw severely injured troops returning from Vietnam, which reminded him of the soldiers he knew who had died.  The psychiatrist diagnosed him with dysthymic disorder depression, NOS.

VA treatment records in June 2009 also reflected that the Veteran endorsed feelings of guilt over not being sent to Vietnam.  He contended that he was stationed in Okinawa while the rest of his unit went to Vietnam, and that he was on standby for duty to Vietnam for 19 months.  He stated that he returned home with the knowledge that some of his friends had died and that he "[didn't] feel right because he did not go and they did and he survived and they did not."  The psychiatrist assessed him with depression.

In April 2014, the Veteran's psychiatrist Dr. C.D.J. submitted a letter stating that he had been caring for the Veteran since December 2008 and was currently treating him for dysthymia (or depressive neurosis), depression, and anxiety.  Dr. C.D.J. remarked that the Veteran had been attending group therapy for several years and was on medication to treat his depression and anxiety.  He stated that he had reviewed the Veteran's treatment records and noted that the Veteran expressed guilt for having survived the war when others did not.  He opined that it was more likely than not that the Veteran's depression was due to military service.

VA treatment records in March 2015 reflected a diagnosis of major depressive disorder (MDD) in accordance with the DSM-V.  In June 2015, the Veteran reported that he witnessed some injured soldiers in the hospital, and felt those were hard memories that never went away.  The psychiatrist diagnosed him with unspecified depressive disorder in accordance with the DSM-V.  In September 2015, the Veteran stated that his depression and anxiety started in the military when he was stationed in Okinawa, where he stayed for 15 months and experienced anxiety over being sent to Vietnam.  He stated that later, when he was hospitalized for his inguinal hernia, he saw a lot of injured and dead soldiers returning from Vietnam and he felt guilty for not being in active combat and not having died like the others.  The psychiatrist diagnosed him with persistent depressive disorder with pure dysthymic syndrome in accordance with the DSM-V.

A September 2015 VA examination report revealed that the Veteran did not endorse the full criteria for a depressive disorder or functional impairment related to any depressed mood.  As such, the VA examiner did not provide a nexus opinion.

VA treatment records in December 2015 revealed a diagnosis of unspecified depressive disorder in accordance with the DSM-V.

As an initial matter, the Board finds that the Veteran has a current psychiatric disability, to include depression.  VA treatment records from November 2007 to December 2015 reflect continuous diagnoses of depression disorder, NOS; major depressive disorder; and anxiety disorder, NOS.  

While the Veteran's STRs are silent as to any complaints, treatments, and diagnoses for a psychiatric disorder, the Veteran has consistently stated that he experiences depression and survivor's guilt over being stationed in Okinawa and not being sent to Vietnam, while the rest of his unit went to Vietnam.  In addition, the Veteran explained that while recuperating from his inguinal hernia, he saw severely wounded soldiers and had to help with their care.  

The Board notes that the Veteran is competent to report certain types of in-service symptoms and injuries, which are capable of lay observation, such as depression and anxiety.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Here, the Board finds that the Veteran is competent to report that he first started feeling depressed and anxious during service while he was waiting to be sent to Vietnam, and later experiencing survivor's guilt for not being sent to Vietnam while his friend did and died there.  There is no reason to doubt the credibility of the Veteran's reports, particularly given the consistency of the statements.  Therefore, the Board finds that the Veteran has experienced depression and anxiety in and since service.  

While the September 2015 VA examiner found that the Veteran did not meet the full criteria for depressive disorder, the examiner did not address the Veteran's lengthy history of psychiatric disorder, to include his September 2015 diagnosis of persistent depressive disorder with pure dysthymic syndrome, which was recorded three days prior to his VA examination.  In addition, the Veteran's VA psychiatrist opined that it was more likely than not that the Veteran's psychiatric disorder was due to or related to service because the Veteran had consistently endorsed guilt over not going to Vietnam with his unit and having seen severely wounded soldiers returning from Vietnam.  As such, the probative value of this the September 2015 VA examination is reduced by the fact that the VA examiner did not fully consider the Veteran's VA treatment records or the April 2014 statement from Dr. C.D.J. 

The evidence is thus at least evenly balanced as to whether the Veteran's diagnosed major depressive disorder is related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for this disability is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 56.


ORDER

Entitlement to a rating in excess of 10 percent disabling for scar/nerve entrapment, status post right herniorrhaphy with right testicular pain is denied.

Entitlement to service connection for bilateral tinnitus is granted.

Entitlement to service connection for major depressive disorder is granted.




REMAND

After review of the evidence of record, the Board finds that a remand is necessary for further development of the remaining claim.

The Veteran contends that he has a left epididymal cyst that is due to or a result of service, or secondary to his service-connected for scar/nerve entrapment, status post right herniorrhaphy with right testicular pain.

In its November 2014 remand order, the Board requested that the Veteran be scheduled for a VA examination and that the VA examiner provide an opinion addressing whether the Veteran has a current left testicular disorder.  If the examiner were to find that the Veteran had a current left testicular disorder, he was to provide an opinion discussing whether it was at least as likely as not that the left testicular disorder was incurred or aggravated in service, to include by the incidents of treatment for genitourinary disorder/STDs shown in service and/or the surgery to treat the right inguinal hernia.  If the examiner determined that the left testicular disorder was not due to service, then he was to address whether it was at least as likely as not that the Veteran's disorder was being caused or aggravated by the service connected right nerve entrapment, status post right herniorrhaphy with right testicular pain.

A September 2015 VA examination report reflected that the Veteran had "two tiny calcifications within the left testis," as well as "two small fluid filled cysts at the upper part of the left epididymis, the larger measuring about 7 mm in size."  The VA examiner remarked that the cysts are "small and asymptomatic" and that the Veteran is not receiving treatment for the condition.  She noted that the disorder was diagnosed in 2011 and opined that it was less likely than not that the disorder was related to his right groin pain, his right scar, and that it had not occurred during service.  She noted that epididymal cysts usually do not require further evaluation or treatment and that they are benign and not caused by cancer.

The Board finds the September 2015 opinion inadequate.  In its remand order, the Board specifically asked the examiner to discuss the Veteran's incidents of treatment for genitourinary disorder/STDs shown in service and/or the surgery to treat the right inguinal hernia.  Further, the Board finds that the VA examiner's statements are conclusory and do not provide an adequate rationale.  As such, a remand is necessary to obtain an addendum medical opinion.  See Stegall, supra; see also Barr v. Nicholson, 21 Vet. App. 31 (once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one).

As this claim is being remanded, all outstanding VA treatment records dated since December 2015 should be obtained and associated with the claims file.

Accordingly, the claim for entitlement to service connection for left epididymal cyst, to include as secondary to status post right herniorrhaphy, is REMANDED for the following action:

1.  Obtain any additional medical evidence relevant to the Veteran's claims that may have come into existence since December 2015.  All records and responses received should be associated with the claims file.

2.  Refer the Veteran's claim file to the VA examiner who conducted the September 2015 VA examination for an addendum medical opinion, if available.  If the examiner is unavailable, the opinion should be requested from another appropriately qualified health care professional.  The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the addendum opinion, and the addendum opinion must reflect that the claims folder was reviewed.

The examiner should address the following:

1) Whether the Veteran's left epididymal cysts are at least as likely as not (at least a 50 percent probability) incurred or aggravated in service, to include by the incidents of treatment for genitourinary disorder/STDs shown in service and/or the surgery to treat the right inguinal hernia. 

2) If it is not shown to be due to any incident in service, an opinion should be rendered as to Veteran's left epididymal cysts are being caused or aggravated by the service-connected right nerve entrapment, status post right herniorrhaphy with right testicular pain.

The examiner must provide a complete rationale for any opinion set forth.  In addressing this matter the examiner should address the pertinent evidence in the service treatment records, post service medical records and examinations, as well as the lay evidence provided by the Veteran.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the remaining claim for entitlement to service connection for left epididymal cyst.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


